Name: Commission Regulation (EEC) No 1675/82 of 29 June 1982 amending Regulations (EEC) No 270/82, (EEC) No 271/82, (EEC) No 272/82, (EEC) No 273/82 and (EEC) No 507/82 in respect of the date by which measures to expand the market for milk and milk products must be completed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 82 Official Journal of the European Communities No L 186/7 COMMISSION REGULATION (EEC) No 1675/82 of 29 June 1982 amending Regulations (EEC) No 270/82 , (EEC) No 271/82 , (EEC) No 272/82 , (EEC) No 273/82 and (EEC) No 507/82 in respect of the date by which measures to expand the market for milk and milk products must be completed THE COMMISSION OF THE EUROPEAN COMMUNITIES, measures ; whereas the same change as indicated above should also be made but the period for execution of contracts should be limited to one year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 11 89/82 (2), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1Whereas Article 1 (3) of Commission Regulation (EEC) No 271 /82 (3), as amended by Regulation (EEC) No 527/82 (4), states that the measures referred to in paragraph 1 of that Article are to be completed not later than 3 1 March 1 984 ; whereas, because of the large number of proposals made, there will be some delay in concluding a number of the contracts, which in turn means that a reduced period will be available for their implementation ; whereas , to enable all contracting parties to have the same period of time to execute their contracts, it should be specified that execution of contracts is to be completed within two years of their conclusion ; Whereas Article 1 (2) of Regulation (EEC) No 272/82 Q, Article 1 (5) of Regulation (EEC) No 273/82 (6), as amended by Regulation (EEC) No 527/82, and Article 1 (3) of Regulation (EEC) No 507/82 (*), make the same provision as does Article 1 (3) of Regulation (EEC) No 271 /82 ; whereas the same difficulty arises and the same action should be taken ; 1 . Article 1 (2) of Regulation (EEC) No 270/82 is hereby replaced by the following : *2. These measures shall be carried out during a period of not more than one year from the date of conclusion of the contract . However, a longer period may be agreed in exceptional cases in accordance with Article 5 to ensure the maximum effectiveness of the measure in question .' 2. Article 1 (3) of Regulation (EEC) No 271 /82 is hereby replaced by the following : *3 . The measures referred to in paragraph 1 shall be eligible only if they are begun after 31 March 1982 ; they must be completed within two years of the date of conclusion of the contract.' 3 . Article 1 (2) of Regulation (EEC) No 272/82 is hereby replaced by the following : '2 . The measures referred to in paragraph 1 shall be eligible only if they are begun after 31 March 1982 ; they must be completed within two years of the date of conclusion of the contract .' 4 . Article 1 (5) of Regulation (EEC) No 273/82 is hereby replaced by the following : ' 5 . The measures referred to in the above para ­ graphs shall be eligible only if they are begun after Whereas Article 1 (2) of Regulation (EEC) No 270/82 (8) specifies a period ending on 31 March 1983 for the implementation of promotional and publicity ') OJ No L 131 , 26 . 5 . 1977, p . 6 . 2) OJ No L 140, 20 . 5 . 1982, p . 8 . 3) OJ No L 28 , 5 . 2. 1982, p . 14. 4) OJ No L 63 , 6 . 3 . 1982, p . 13 . 5) OJ No L 28 , 5 . 2. 1982, p . 17 . «) OJ No L 28 , 5 . 2 . 1982, p . 21 . ^ OJ No L 61 , 4. 3 . 1982, p . 15 . 8) OJ No L 28 , 5 . 2 . 1982, p . 10 . No L 186/8 Official Journal of the European Communities 30 . 6 . 82 after 31 March 1982 ; they must be completed within two years of the date of conclusion of the contract.' 31 March 1982 ; they must be completed within two years of the date of conclusion of the contract.' 5 . Article 1 (3) of Regulation (EEC) No 507/82 is hereby replaced by the following : ' 3 . The measures referred to in paragraph 1 shall be eligible for financing only if they are begun Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Commission Poul DALSAGER Member of the Commission